Citation Nr: 1530368	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  11-00 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected diabetes mellitus. 

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as impairment of bowel control, as a result of VA care provided in March 2009 and VA surgeries to remove and repair a bowel obstruction in March 2009.  

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as left foot drop, as a result of VA surgeries to remove and repair a bowel obstruction in March 2009.   

6.  Entitlement to a compensable rating for pseudofolliculitis barbae.

7.  Whether new and material evidence has been presented to reopen the claim for service connection for arthritis of the legs.   

8.  Whether new and material evidence has been presented to reopen the claim for service connection for a bilateral knee disability.   

9.  Whether new and material evidence has been presented to reopen the claim for service connection for hypertension.
   
10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The April 2008 rating decision granted service connection for PTSD and assigned a rating of 30 percent, and granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  The Veteran appealed the ratings assigned for both disabilities.  The April 2008 rating decision also denied service connection for peripheral neuropathy of the upper and lower extremities.  In February 2010, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151.  In a November 2010 rating decision, the RO increased the disability rating for PTSD to 50 percent for the entire period on appeal.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  During the course of the appeal, the Veteran asserted that his service-connected conditions prevent him from working (see, e.g., October 2011 letter).  He has also reported that his peripheral neuropathy, left foot drop, and bowel problems render him unemployable.  See id.  Therefore, the issue of entitlement to TDIU has been raised, but must be remanded because it inextricably intertwined with the other issues currently on appeal. 

The Board is only deciding the PTSD rating claim.  The other issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During the appeal period, the Veteran's service-connected PTSD has been productive of occupational and social impairment with reduced reliability and productivity; it has not been productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

During the appeal period, the criteria for a disability rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA treatment notes, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this issue, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA PTSD examinations in November 2007, April 2009, and October 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In each instance, the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings.  The examination reports are adequate because they describe the Veteran's psychiatric symptoms in sufficient detail so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran has not asserted that his condition worsened since his last psychiatric examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995) (The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.)  

In April 2015, the Veteran was afforded a Board hearing before the undersigned VLJ in which he presented oral argument in support of his rating claim for PTSD.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the psychiatric rating claim is required to comply with the duty to assist. 
  
Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD has been rated as 50 percent disabling since April 13, 2007.  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is rated under the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id. 

Facts

The relevant evidence in this case includes VA treatment records, VA examination reports, and lay statements from the Veteran and his wife.  

An August 2007 VA treatment note reflected that the Veteran experienced nightmares.  The Veteran reported that he had been married for 37 years, and that he had a son and seven grandchildren whom he saw often.  He stated that he did not socialize a lot, avoided crowds, and liked to stay busy at home.  The psychiatrist noted a GAF score of 55.  He observed the Veteran's mood to be mildly anxious; his thought process was logical, and his speech was normal.    

A September 2007 VA treatment note reflected that the Veteran experienced erectile dysfunction, increased forgetfulness, and problems sleeping.  He reported nightmares occurring one to two times per month.  He also reported anhedonia, feelings of guilt, and occasional feelings of hopelessness and worthlessness.  The Veteran also reported poor concentration and decreased appetite.  The physician assistant noted that the Veteran's mood was mildly anxious, his judgment and insight were fair, his memory was grossly intact, concentration was intact, and the Veteran denied suicidal ideation, delusions, or hallucinations.  A GAF score of 55 was noted.     

According to a VA mental health note dated later that month, the Veteran reported symptoms of poor sleep, self-worth, energy, concentration, and appetite.  The Veteran's concentration was limited to momentarily forgetting where he placed his keys.  He also reported that he did not feel comfortable talking with others.  The psychiatrist noted a blunted affect and depressed mood, and found that, on informal evaluation, the Veteran's concentration and memory were intact.  The psychiatrist noted a GAF score of 55.   

An October 2007 VA treatment note reflected that the Veteran was doing better, noting a 35 percent to 45 percent improvement in his mood, though he continued to experience erectile dysfunction.  The Veteran also reported that he was attending anger management and found it mildly helpful.  He reported sleeping three to four hours per night.  He denied feelings of hopelessness or worthlessness.  He reported decreased energy, adequate concentration, and normal appetite.  He denied any suicidal ideation.  The physician assistant noted that the Veteran's mood was depressed, his attention was intact, and his memory was grossly intact.  

According to a November 2007 VA-contracted examination report, the Veteran was talkative and friendly, and reported difficulty sleeping since he returned from Vietnam.  He also reported being moody and socially withdrawn.  He described intermittent difficulties with his marriage, and reported that sometimes he was short with people.  On examination, the Veteran was alert and oriented, his appearance and hygiene were appropriate, his behavior was friendly, and his mood was depressed.  The examiner found that the Veteran's depression was near continuous, but that it did not affect the Veteran's ability to function independently.  The examiner stated that the depression caused periods of irritability and affected the Veteran's motivation and mood.  The examiner observed that the Veteran's communication and speech were normal, and the Veteran denied any panic attacks.  The examiner noted that the Veteran was suspicious by nature, but had no delusions.  He did report obsessional rituals, such as checking doors and locks, which interfered with sleep because at the slightest noise the Veteran would wake up and need to check the periphery of the house.  The examiner did not identify any impaired judgment or thinking.  The Veteran reported mild memory problems such as forgetting names and recent events.  He also stated that he had passive thoughts of death as well as homicidal ideation, but the examiner determined that he was not in imminent risk.  The examiner assigned a GAF score of 60.         

A December 2007 VA mental health treatment note reflected that the Veteran continued to feel depressed, especially since losing his job of over 22 years.  The Veteran reported difficulty sleeping and decreased sexual drive.  He denied any suicidal or homicidal ideation, and denied any auditory or visual hallucinations or panic attacks.  On examination, his mood was mildly anxious, his thought process was logical, and his judgment and insight were fair.  The VA psychiatrist assigned a GAF score of 55.  

According to an April 2008 VA mental health note, the Veteran reported that he was doing okay with his medications but that he was still having trouble sleeping.  He stated that he continued to be out of work.  On examination, the Veteran was neatly groomed and generally cooperative.  Speech was normal, mood was still mildly depressed, and affect was full and appropriate.  His intellectual functioning was intact, and his thought process was coherent. The Veteran denied suicidal ideation.  The psychiatrist determined that the Veteran's depression and PTSD were improving with his prescribed medication.    

A June 2008 VA mental health note reflected that the Veteran reported continued sleep problems, often waking at 2 a.m.  He reported that his medication helped him with not being aggressive, and he reported feeling calm with the help of the medication.  The Veteran reported sexual side effects, as well as tiredness and decreased interest.  He denied any suicidal thoughts, and stated that his faith and spiritual beliefs helped him.  The psychiatrist assigned a GAF score of 55.    

According to an October 2008 VA mental health note, the Veteran reported that his sleep was still poor, but that his anger and aggression had decreased, and he felt calmer.  He reported feeling depressed when thinking about his financial stress.  Mental status examination findings were consistent with previous treatment notes. 

A January 2009 VA mental health note reflected that the Veteran continued to experience depression, recurrent nightmares, and insomnia, and felt that his current medicine regimen was not addressing his symptoms.  Mental status examination findings were consistent with prior treatment records. 

In April 2009, the Veteran was afforded a VA PTSD examination.  He reported difficulty sleeping and feeling constantly "on alert."  He stated that he got agitated and fearful at night and would constantly look out the window.  The Veteran described several family members who had passed away in recent years, and reported that he was socially withdrawn from others.  He stated that he socialized very little, and avoided church most of the time because of his social withdrawal.  He also reported that during the day he would watch television and sometimes make phone calls to people that he knew.  He also did chores around the house and maintained his vehicle.  He reported some strain on his marriage, but saw the relationship as relatively stable.  The Veteran reported periodic thoughts of killing himself and his family, and stated that the last time he felt that way was around the holidays.  He stated that the medication helped and he was not having those thoughts currently.  He also firmly denied any intent or plan to harm himself or others.  The examiner noted that the Veteran was not a substance abuser and that no psychotic symptoms were present.  The examiner observed that the Veteran was cooperative, adequately groomed, and that his mood was anxious and his range of affect was relatively constricted, but appropriate and stable.  Some suicidal and homicidal ideation was noted during December and January, but not since that time, and the Veteran firmly ruled out any plan to harm himself.  The examiner found the Veteran to be alert and free of confusion.  He assigned a GAF score of 48, noting serious symptoms. 

According to a January 2010 VA mental health note, the Veteran reported intermittent issues with PTSD and depression that were amplified over the holidays.  Mental status examination findings were consistent with prior treatment records. 

In a March 2010 letter, the Veteran reported that he continued to experience dreams and sleepless nights, and that his stress and depression caused him to be antisocial, to avoid crowds, and to stay on alert.  He stated that some days were fair, and others were bad.  He stated that he tried not to show his feelings because he did not want to upset his family.  

According to an April 2010 mental health clinic note, the Veteran felt burdened with "more downs than ups."  Mental status examination findings were consistent with prior treatment records. 

A July 2010 VA treatment note reflected that the Veteran experienced depression due to post-operative complications following significant surgery, as well as pending legal proceedings for the individual charged with the murder of his grandson.  Mental status examination findings were consistent with previous treatment notes.  

In a letter from August 2010, the Veteran's wife reported that she had been married to the Veteran for 38 years, and that he had trouble sleeping, and would wake up several times during the night and be unable to fall asleep again.  She reported that he had nightmares, night sweats, and would grind his teeth.  She also stated that the Veteran would get depressed at times, which would put a strain on their marriage.

According to an October 2010 VA mental health note, the Veteran reported experiencing mood swings inclusive of depression and anger relating to his grandson's death and his current health issues.  He denied suicidal ideation but expressed disdain for the individual who killed his grandson, saying that at times he would be willing to seek revenge.  The physician assistant found the Veteran's affect to be cooperative and his mood to be appropriate.  The Veteran denied suicidal ideation, and expressed homicidal ideation for the individual responsible for the murder of his grandson, but denied any plan or intent at present.  Memory was found to be grossly intact, as was concentration.    

In October 2010, the Veteran was afforded another VA psychiatric examination. The Veteran reported that he had been married for 40 years, and described his marriage as "up and down and off and on."  He stated that his health issues and unemployment were a source of stress.  The Veteran reported that he had friends, but did not keep in touch with them.  However, he did state that there were friends who called him.  He reported that the only person he was "kind of close to" was his brother in Dallas.  The Veteran stated that he kept in touch with his family and attended family functions.  He reported that his wife and he shared management of the household chores, but that his wife managed the finances.  The Veteran stated that his mood was "alert and on guard" most of the time.  He reported depressed mood and/or episodes of crying or tearfulness, as well as restricted activities due to loss of pleasure and to avoid soiling accidents.  He reported sleep difficulties and low energy level.  The Veteran also stated that he could do things, but lost track of what he was doing or forgot what he went to get.  He stated that he did not speak as fast as he used to.  He reported recurrent thoughts about death and dying, but denied suicidal ideation.  He reported difficulty sleeping, and would check the doors and locks during the night.  The examiner determined that the Veteran was appropriately groomed, was cooperative, and his thoughts were logical.  His speech was coherent, his mood was depressed, and his affect was restricted.  He was oriented to time and place.  The examiner assigned a GAF score of 52, and noted symptoms of chronic sleep impairment, irritability, being "on edge," and guardedness, with frequent and/or disturbing nightmares.  The examiner noted that the Veteran's symptoms resulted in deficiencies in most of the following areas: social interactions, thinking, and mood.  

A January 2011 VA mental health note reflected that the Veteran continued to experience mood swings inclusive of depression and anger relating to the circumstances surrounding his grandson's death and his current health issues.  He denied suicidal ideation.  Mental status examination findings were consistent with previous treatment records.    

According to an April 2011 VA mental clinic note, the Veteran reported that he continued to have up and down days, but mostly down.  He acknowledged intermittent and fleeting suicidal ideation but denied any plan.  Mental status examination findings were consistent with previous treatment records.     

A July 2011 VA treatment note indicated that the Veteran presented in an upbeat manner and reported good results with his medications.  He denied suicidal ideation.  According to an August 2011 VA mental health note, the Veteran reported experiencing nightmares twice a week, and felt depressed and worthless.  He stated that he avoided people and preferred to be alone.  He denied suicidal ideation.  The VA clinician noted that the Veteran's mood was "okay," affect was pleasant and cooperative, judgment and insight were fair, memory was grossly intact, and no delusions or hallucinations were present.  A GAF score of 65 was noted.    

An October 2011 VA mental health note reflected that the Veteran noticed a slight increase in the frequency and intensity of episodes of anger and depression, but that the increased medication had helped him.  

According to a February 2012 VA mental health note, the Veteran reported that he had gotten through the holidays okay.  He denied suicidal ideation.  His speech was normal, affect was pleasant and cooperative, mood was appropriate, and he denied delusions or hallucinations.  His memory was grossly intact.  Mental status examination findings were consistent with previous treatment records.   

During the Veteran's Board hearing in April 2015, he testified that he experienced suicidal ideation, nightmares, and guardedness.  He also stated that if someone came up from behind him unannounced, he would be startled and would snap at them.  He also stated that he avoided crowds and public functions.  

Analysis

The Board finds that the Veteran's psychiatric disability picture during the period on appeal is encompassed by the 50 percent rating already in effect, and does not warrant a higher rating.  The Veteran's sleep impairment, nightmares, irritability, depressed mood, memory deficits, and guardedness are already contemplated by the 50 percent rating.  Although the record indicates that the Veteran experiences difficulty with relationships and prefers to be alone, VA treatment records reflect that the Veteran has been married for 40 years and that, while the marriage has been strained at times, it has been stable overall.  The mental health notes also demonstrate that the Veteran does maintain relationships with his brother, son, and grandchildren.  Difficulty in establishing and maintaining effective work and social relationships is contemplated by the 50 percent rating.  A 70 percent evaluation is warranted where there is a demonstrable inability to establish and maintain effective relationships, which is not shown in this case.  

The Veteran's and his wife's lay statements have been duly considered, and the degree of sleep impairment and nightmares described are contemplated by the 50 percent rating already in effect.  Indeed, even the lower, 30 percent rating criteria address chronic sleep impairment.  The Veteran's memory impairment is also contemplated by the 50 percent rating, which includes retention of only highly-learned material and forgetting to complete tasks.    

To satisfy the criteria for the next higher (i.e. 70 percent) disability rating, the Veteran's PTSD would need to be manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  In this case, several psychiatric assessments found that the Veteran was capable of functioning independently (see, e.g., November 2007 VA examination report), and that he and his wife equally managed the household chores (see, e.g., October 2010 VA examination report).  No delusions, hallucinations, or panic attacks were noted at any point during the appeal period.  VA mental health notes persistently showed the Veteran's judgement and thought processes to be adequate, and his memory was usually found to be grossly intact.  

The Veteran lost his job when the company with whom he had been employed went out of business; however, the record reflects that he had maintained employment at that company for over 22 years before it closed down (see, e.g., December 2007 VA mental health note).  This demonstrates the Veteran's history of holding stable employment.        

The Veteran and his representative have asserted, most recently during the April 2015 Board hearing, that a 70 percent rating is warranted because the Veteran has experienced suicidal ideation and this symptom is listed in the criteria for a 70 percent rating.  The Veteran's VA treatment records do contain intermittent references to suicidal ideation, and also mention the Veteran's obsessional ritual of checking the doors and locks and the periphery of the house when he wakes up in the middle of the night (obsessional rituals are another symptom listed under the 70 percent criteria).  

Regarding thoughts of suicide, the majority of the VA mental health notes reflect that the Veteran either denied suicidal ideation (see, e.g., treatment notes from September 2007, October 2007, April 2008, June 2008, January 2011, February 2012, and October 2010 VA examination report), or that these thoughts were either passive or fleeting (see, e.g., November 2007 and April 2009 VA examination reports, July 2011 VA treatment note).  As to the obsessional ritual, the mental health records focus on nightmares and sleep impairment as the larger issue, and the presence of the obsessional ritual appears to be limited to the circumstances in which the Veteran wakes up in the middle of the night; it does not appear to interfere with any other routine activities.   

Moreover, to the extent that suicidal ideation and an obsessive ritual have been shown, the Board notes that the General Rating Formula focuses on the resulting social and occupational impairment caused by various psychiatric symptoms.  That is to say, the symptoms enumerated under the General Rating Formula are to serve merely as examples indicating the severity and effects of the psychiatric disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board has considered these symptoms and finds that the Veteran's PTSD has not been shown to be productive of occupational and social impairment with deficiencies in most areas so as to warrant a 70 percent rating.  

During the appeal period, the Veteran's GAF scores ranged from 48 to 65, with the majority of the scores listed as 55.  A GAF score ranging from 41 to 50 is contemplated for serious symptoms.  However, the Veteran only had one GAF score falling within this range, at the upper end (i.e. 48), during the entire period on appeal.  A GAF score between 51 and 60 reflects moderate symptoms, and the majority the Veteran's GAF scores fall within this range during the appellate period.  A 50 percent disability rating contemplates the moderate symptoms reflected by that GAF score range.  

While the October 2010 VA examiner stated that the Veteran experienced social and occupational impairment specifically in the areas of social interactions, thinking, and mood, the record as a whole does not reflect deficiencies in most areas of work, school, family relations, judgment, thinking, and mood.  Therefore, for the reasons discussed above, the Veteran's general level of impairment is most closely aligned with that of the 50 percent rating.

As the severity of the Veteran's psychiatric disorder has remained relatively stable throughout the appeal period, no discussion of staged ratings is necessary.  

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability, which is productive of symptoms such as chronic sleep impairment, irritability, guardedness, and nightmares, with intermittent periods of passive suicidal ideation without intent or plan.  These manifestations fit squarely within the general rating criteria for mental disorders, which divide the varying degrees of mental impairment into broad categories.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder, and referral for consideration of extraschedular rating is not warranted. 
    

ORDER

An initial rating higher than 50 percent for PTSD is denied.


REMAND

Peripheral Neuropathy

The Veteran's service connection claim for peripheral neuropathy of the upper and lower extremities was denied by the RO in April 2008 due to the lack of a current diagnosis.  However, at the Veteran's April 2015 Board hearing, he testified that Dr. K. had diagnosed peripheral neuropathy in March 2009.  Additionally, according to a February 2010 VA examination report, the examiner noted that the Veteran had mild motor sensory polyneuropathy in the lower limbs, although the findings were "nonspecific."  The report also noted that discussion by a neurologist indicated that the Veteran was suspected of having an underlying subclinical polyneuropathy that could be related to mild diabetes, but that laboratory results also showed a B12 deficiency.  Current and conclusive medical findings are needed to address this issue, and the Veteran should accordingly be afforded an updated VA neurologic examination.  

Bilateral Hearing Loss

The Veteran reported during his April 2015 Board hearing that he was scheduled to undergo an audiologic examination the following day.  It is unclear from the record whether this examination was conducted, and the report is not associated with the claims file.  Given that the Veteran's last audiologic examination was conducted in October 2010, and since he reported that his present condition would be evaluated the day following his Board hearing, the RO should accordingly contact the Veteran and ask him to submit this examination report, or, if obtained from a non-VA source, authorize VA to obtain those records on his behalf.  In the event that the referenced audiologic evaluation either was not conducted or includes incomplete findings, the Veteran should be afforded an updated VA audiologic examination to assess the current nature and severity of this disability.  The Veteran's VA treatment records should also be updated.    

Section 1151 Claims

Under certain circumstances, 38 U.S.C.A. § 1151(a) grants compensation for qualifying disabilities to veterans in the same manner as if such disability were service connected.  See also 38 C.F.R. § 3.361 (2014).  Specifically, for claims filed after October 1, 1997, the disability must be caused by hospital care, medical or surgical treatment, or examination furnished the veteran by VA, and the proximate cause of the disability must be (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2014).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is, in each claim, to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Second, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R.
§ 3.361(b).  In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the evidence must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.361(c)(1).  Finally, the disability must not be the result of the veteran's failure to follow properly given medical instructions.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.301(c)(3).

Regarding the case at hand, additional medical findings are needed for each of the Veteran's claims for compensation under Section 1151.  As to the Veteran's claim for left foot drop, he was last examined for this condition in February 2010.  While the examiner determined that the Veteran's March 2009 VA surgical procedures indirectly caused this condition due to the way the Veteran had been positioned during the surgeries (i.e. in the lithotomy position), he also found that current examination findings showed significant improvement in motor function from previous examinations six to nine months prior.  As a result, the examiner recommended reevaluation of the Veteran with new EMG and nerve conduction studies of the lower extremities in the near future.  The record does not reflect that any further evaluation was completed.  Since it is unclear from the current record whether the Veteran's left foot drop has resolved, an examination should be scheduled in order to provide an updated assessment and determination as to whether the Veteran currently has this disability.

Regarding the Veteran's impairment of rectal sphincter control, the December 2012 VA examiner addressed the issue of whether the March 2009 VA surgeries caused this additional disability and whether it was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, and whether it was an event not reasonably foreseeable.  However, the examiner did not address the above standards in connection with the VA care furnished during a VA walk-in clinic visit in March 2009 when the Veteran reported hemorrhoids.  The Veteran has asserted that if the VA clinician had conducted a rectal examination of him at the time of the walk-in clinic visit, instead of merely prescribing hemorrhoid medication, she would have identified the fish bone causing the Veteran's bowel obstruction.  

On remand, the VA examiner should provide an addendum medical opinion that addresses whether, given the symptoms reported by the Veteran at the time of his March 2009 VA walk-in clinic visit, the reasonable standard of care would have been to perform a rectal examination.  The examiner is also asked to opine, to the extent possible, as to whether providing a rectal examination at that time would have identified the bowel obstruction.  The Board notes that, according to the March 2009 VA clinic note, the Veteran did not report that he had recently swallowed a fish bone.      

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the other issues currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined and must be remanded for further development, the Board is unable to review the appeal of entitlement to a TDIU until the rest of the issues have been adjudicated.  

Remaining Issues

In a July 2012 rating decision, the RO denied a compensable rating for pseudofolliculitis barbae and declined to reopen the claims of service connection for arthritis of the legs, a bilateral knee disability, and hypertension.  The Veteran submitted a notice of disagreement regarding these issues later the same month.  As the RO has not yet issued a statement of the case addressing these issues, the claims must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records pertinent to the issues on appeal and associate them with the claims file.  

2.  Provide the Veteran an opportunity to submit any outstanding audiologic examination reports, to include, but not limited to, any audiologic evaluation conducted in April 2015.  Provide him with the appropriate authorization for release form in the event that the evaluation was conducted by a non-VA source.  

3.  Schedule the Veteran for a VA audiologic examination by an appropriate professional with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any indicated audiologic studies should be performed and the results should be reported in detail. 

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability, as well as the impact of such on the Veteran's employability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.   

4.  Schedule the Veteran for a VA neurologic examination by an appropriate medical professional.  The claims file should be made available to the examiner for review in conjunction with the examination.  

After conducting all neurologic testing deemed appropriate, the examiner is asked to address the following:

(a)  Is a current diagnosis of peripheral neuropathy shown?  If so, please identify all extremities affected.  

(b)  Is it at least as likely as not that any currently-diagnosed peripheral neuropathy is related to service, including the Veteran's presumed exposure to herbicides while serving in Vietnam?

(c)  Is it at least as likely as not that any currently-diagnosed peripheral neuropathy is caused by the Veteran's service-connected diabetes mellitus?

(d)  Is it at least as likely as not that any currently-diagnosed peripheral neuropathy is aggravated by the Veteran's service-connected diabetes mellitus?

(e)  Based upon the current examination findings, including any relevant neurologic test results, does the Veteran have a current disability of left foot drop, or has that condition resolved without sequelae?

An explanation should be provided to support all opinions expressed. 

5.  Forward the Veteran's claims file to the VA examiner who completed the December 2012 rectum and anus conditions examination, or, if that examiner is unavailable, to a suitable replacement, for preparation of an addendum VA medical opinion.  

The examiner is asked to specifically address the VA care furnished to the Veteran during a VA walk-in clinic visit in March 2009 when he reported hemorrhoids.  The Veteran has asserted that if the VA clinician had conducted a rectal examination at the time of the walk-in clinic visit, instead of merely prescribing hemorrhoid medication, she would have identified the fish bone causing the Veteran's bowel obstruction.     

The examiner is asked to respond to the following: 

(a) Given the symptoms reported by the Veteran at the time of his March 2009 VA walk-in clinic visit, would the reasonable standard of care have included performing a rectal examination?  
 
(b) Is the currently-diagnosed impairment of rectal sphincter control due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing walk-in clinic care in March 2009, and were any resulting medical complications not reasonably foreseeable?    

(c) Would providing a rectal examination at the time of the Veteran's walk-in clinic visit in March 2009 have identified the bowel obstruction?  

In considering the above questions, the Board notes that, according to the March 2009 VA clinic note, the Veteran had not reported that he had recently swallowed a fish bone.   

An explanation should be provided to support all opinions expressed.    
 
6.  After all of the above actions have been completed, accomplish any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU.  Then, readjudicate the remainder of the issues on appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case.

7.  Furnish the Veteran and his representative a statement of the case addressing the issue of entitlement to a compensable rating for pseudofolliculitis barbae, as well as whether new and material evidence has been presented to reopen service connection claims for arthritis of the legs, a bilateral knee disability, and hypertension.  Notify the Veteran of the need to timely file a substantive appeal to perfect his appeal on these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


